Reasons for Allowance
1.	Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including an optical fingerprint sensor. The closet prior arts, Yang (US 20200019747 A1), Chen (US 20200209729 A1), and Mackey (US 20190113670 A1), individually or in combination, discloses a display device comprising a display pixel layer having a plurality of display micro-structures having a plurality of micro-structure gaps there-between, the plurality of display micro-structures comprising a network of pixels interconnected by electrodes, the display pixel layer having a sensing area and having an edge area separate from the sensing area in which a density of the electrodes is low relative to the density of the electrodes in the sensing area, wherein a size of each of the plurality of micro-structure gaps disposed in the edge area is relatively large and the size of each of the plurality of micro-structure gaps in the sensing area is relatively small. The closet prior arts of record also teach an external illumination light source to illuminate a user finger and an optical sensor for fingerprint detection, but fail to teach the external illumination light source is disposed at an edge area having a low pixel electrode density and the optical sensor is disposed at a display area having a high pixel electrode density.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691